Exhibit 99.2 PROVIDENT ENERGY TRUST CONSOLIDATED BALANCE SHEETS Canadian dollars (000s) As at As at December 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Petroleum product inventory Prepaid expenses and other current assets Financial derivative instruments (note 13) Investments - Property, plant and equipment (note 5) Intangible assets (note 6) Goodwill (note 7) Future income taxes (note 12) - $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Cash distributions payable Current portion of convertible debentures (note 8) - Financial derivative instruments (note 13) Long-term debt - revolving term credit facility (note 8) Long-term debt - convertible debentures (note 8) Asset retirement obligation (note 9) Long-term financial derivative instruments (note 13) Other long-term liabilities (notes 9 and 11) Future income taxes (note 12) - Commitments (note 18) Unitholders’ equity Unitholders’ contributions (note 10) Convertible debentures equity component Contributed surplus (note 10) Accumulated income Accumulated distributions (note 17) (2,309,014 ) (1,808,685 ) $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. On behalf of the Board of Directors: John B. Zaozirny, Q.C.
